DETAILED ACTION
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least “a phase grating layer fixedly attached to the pixel array over the pixel array and including a pattern of subgratings, wherein: a first portion of the phase grating layer extends beyond the second edge away from the pixel array, the first portion beginning a repeat of the pattern from the first edge to the second edge and a second portion of the phase grating layer extends beyond the first edge away from the pixel array, such second portion beginning a repeat of the pattern from the second edge to the first edge”.
At best, Rossl (US 20130202081) teaches in para [0074], [0185], illustrated in figures 13f and 14, the features and characteristics described for the analyzer grating 14 also apply to the phase grating 15...a pattern is provided in which several portions are combined to sub-fields with first or second grating structures). However, as addressed in the arguments, Rossl discusses grating with the ability to move relative to the pixel array.
Regarding claim 4, Rossl does not teach the device further comprising: a second subgrating number gy of the subgratings along a second axis Y between the third edge and the fourth edge; and a second pixel number py, coprime with the second subgrating number gy, of the pixels along the second axis Y and between the third edge and the fourth edge.
There is no prior art on record that discloses the claimed subject matter, specifically a second subgrating number gy of the subgratings along a second axis Y between the third edge and the fourth edge; and a second pixel number py, coprime with the second subgrating number gy, of the pixels along the second axis Y and between the third edge and the fourth edge.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KEVIN KY/Primary Examiner, Art Unit 2669